IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT


                           No. 01-10022
                         Summary Calendar



THOMAS J. RIORDAN,

                                         Plaintiff-Appellant,

versus

UNIVERSITY OF TEXAS SOUTHWESTERN MEDICAL SCHOOL AT DALLAS;
PAUL MOHL, M.D.,

                                         Defendants-Appellees.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 3:00-CV-715-M
                        - - - - - - - - - -
                          November 7, 2001

Before DAVIS, BENAVIDES and STEWART, Circuit Judges.

PER CURIAM:*

     Thomas J. Riordan appeals the district court’s grant of

summary judgment for the defendants.   His unopposed motion

seeking leave to file an out-of-time reply brief is GRANTED.

     Riordan filed the instant lawsuit seeking injunctive relief

and alleging that his federal due process rights were violated

when he was placed on probation by the defendants during his term

of medical residency in the Department of Psychiatry at the

defendant University of Texas Southwestern Medical School at

Dallas.   He argues that the district court erred in holding that

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-10022
                                -2-

he had failed to show that he was deprived of a protected liberty

interest and that, even if he had a protected liberty interest,

he received sufficient due process.

     This court reviews a grant of summary judgment de novo.     See

Green v. Touro Infirmary, 992 F.2d 537, 538 (5th Cir. 1993).

Summary judgment is appropriate when, considering all of the

admissible evidence and drawing all reasonable inferences in the

light most favorable to the nonmoving party, there is no genuine

issue of material fact and the moving party is entitled to

judgment as a matter of law.    See FED. R. CIV. P. 56(c); Little v.

Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994)(en banc).

     Riordan’s arguments fail to show that he was deprived of a

protected liberty interest.    He has therefore failed to state a

valid due process claim.   See Board of Curators of the Univ. of

Missouri v. Horowitz, 435 U.S. 78, 82 (1978).    Furthermore, even

if Riordan was deprived of a protected liberty interest, the

record indicates that he was provided with sufficient due process

during his administrative appeal hearing.    Accordingly, the

district court’s judgment is AFFIRMED.

     MOTION TO FILE OUT-OF-TIME REPLY BRIEF GRANTED; AFFIRMED.